 1                                 UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3 Lee Edward Szymborski,                                    Case No. 2:19-cv-00335-JAD-VCF

 4              Plaintiff
         v.
 5                                                         Order Granting Extension of Time to
         The City of North Las Vegas, et al.,                 Respond to Motion to Dismiss
 6
                Defendants                                             [ECF No. 15]
 7

 8

 9             Plaintiff Lee Edward Szymborski moves for a 30-day extension of his deadline to

10 respond to the defendants’ motion to dismiss.1 Because plaintiff has demonstrated that he has

11 had difficulty receiving his mail due to an event that occurred on April 7, 2019, and represents

12 that he has not yet received a copy of the motion to dismiss, and defendant’s certificate of service

13 [ECF No. 17] reflects that a copy of that motion was mailed to plaintiff yesterday, I find good

14 cause for the extension and grant it.

15             Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion to extend time [ECF

16 No. 15] is GRANTED; Szmborski’s deadline to respond to the motion to dismiss [ECF No.

17 9] is extended to May 22, 2019.

18             Dated: April 16, 2019

19                                                            _________________________________
                                                              U.S. District Judge Jennifer A. Dorsey
20

21

22

23
     1
         ECF No. 9 (motion to dismiss); ECF No. 15 (motion to extend time).
